PER CURIAM.
Mary Barrs seeks review of the circuit court’s opinion reversing a decision of the county court. Barrs’s remedy is certiora-ri, rather than appeal, and therefore, we convert the appeal to a certiorari proceeding. See Haines City Community Development v. Heggs, 658 So.2d 523 (Fla.1995). However, because this court’s jurisdiction was not timely invoked, this proceeding is hereby dismissed. See Miller v. State, 781 So.2d 1146 (Fla. 1st DCA 2001)(rejecting petitioner’s argument that the time for invoking the court’s jurisdiction is measured from issuance of the circuit court’s mandate); Jones v. Cannon, 750 So.2d 108 (Fla. 1st DCA 1999).
ERVIN, BARFIELD and DAVIS, JJ., concur.